J-S02037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES EDWARD NOTTINGHAM,                   :
                                               :
                       Appellant               :      No. 1645 MDA 2018

         Appeal from the Judgment of Sentence Entered June 26, 2018
              in the Court of Common Pleas of Lycoming County
             Criminal Division at No(s): CP-41-CR-0001870-2017

BEFORE: BENDER, P.J.E., KING, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                             FILED MARCH 24, 2020

        James Edward Nottingham (“Nottingham”) appeals from the judgment

of sentence imposed following his conviction for perjury.1         Additionally,

counsel for Nottingham has filed a Petition to Withdraw from representation

and a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). We grant counsel’s

Petition to Withdraw, and affirm Nottingham’s judgment of sentence.

        This appeal arises from a complicated procedural history. Nottingham

was originally arrested in July 2015, following an incident in which Nottingham

was accused of threatening his then-girlfriend, her daughter, and several of

her family members; preventing her from leaving their home; assaulting

them; damaging a vehicle; aiming a firearm in their direction; and, most

relevantly to the instant appeal, possessing a firearm as a person not
____________________________________________


1   18 Pa.C.S.A. § 4902.
J-S02037-20



permitted to do so. He was charged with a variety of offenses related to the

incident; however, the persons not to possess firearms charge was severed

for trial. At trial on the firearms offense (the “Possession Trial”), Nottingham

testified that he believed he was lawfully able to possess a firearm. According

to Nottingham, he had paid an attorney in Florida to expunge his record of his

previous conviction that disqualified him from possessing a firearm.         On

November 1, 2016, Nottingham was convicted of persons not to possess, and

he was sentenced to serve five to ten years in prison.2

       Nottingham subsequently went to trial on the remaining offenses (the

“Second Trial”).      There, Nottingham testified specifically that he did not

possess a firearm on the night of the incident. A jury found Nottingham guilty

of unlawful restraint, endangering the welfare of a child, terroristic threats,

possessing instruments of a crime, simple assault, and recklessly endangering

another person. Nottingham was sentenced to serve an aggregate term of

three to six years in prison, to be run consecutively to the persons not to

possess conviction.

       Immediately thereafter, Nottingham was charged with perjury, the sole

conviction underlying the instant appeal, relating to his statements made

under oath during the Possession Trial. At trial, the Commonwealth presented

Nottingham’s testimony from the Possession Trial, as well as Nottingham’s
____________________________________________


2 Nottingham filed a direct appeal from his persons not to possess conviction
following the Possession Trial, and this Court affirmed the judgment of
sentence. See Commonwealth v. Nottingham, 193 A.3d 1064 (Pa. Super.
2018) (memorandum opinion).

                                           -2-
J-S02037-20



testimony from the sentencing hearing following his conviction, where he

testified that he laid the firearm down when he saw police officers

approaching. Finally, the Commonwealth presented Nottingham’s testimony

from the Second Trial, where he denied possessing a firearm, as well as

testimony from his probation officer.          Nottingham was convicted, and was

sentenced to serve twelve to sixty months in prison, consecutive to all

sentences to be served for his other convictions.

       Nottingham filed a post-sentence Motion on July 2, 2018, followed by a

timely, pro se, Notice of Appeal. Three months later, Nottingham’s counsel

withdrew the Notice of Appeal because the post-sentence Motion was still

pending before the trial court. Shortly thereafter, the trial court filed an Order

denying Nottingham’s post-sentence Motion.3 Nottingham proceeded to file,

pro se, the instant Notice of Appeal on October 1, 2018.4




____________________________________________


3 Despite the docket revealing that the trial court filed an Order, dated
September 11, 2018, regarding the post-sentence Motion, the certified record
does not include the Order, and a copy of the Order was not included as an
exhibit or attachment in any filings of record. However, the trial court’s
Pa.R.A.P. 1925(a) Opinion states that the post-sentence Motion was, in fact,
denied by its September 11, 2018 Order. See Trial Court Opinion, 11/21/18,
at 1.

4 Following the filing of the Notice of Appeal, this Court entered a Rule to Show
Cause, dated October 24, 2018, directing Nottingham to show cause as to why
the instant appeal should not be quashed as premature. Nottingham filed an
Answer, pro se. Nevertheless, this Court discharged the Rule to Show Cause
on the basis of the trial court docket, and referred the issue to the merits
panel.

                                           -3-
J-S02037-20



       Additionally, the trial court docket reveals an Order, dated September

17, 2018, permitting Nottingham’s then-counsel to withdraw, and appointing

Nottingham alternative counsel; however, the record does not reveal any

indication that a hearing was held pursuant to Commonwealth v. Grazier,

713 A.2d 81 (Pa. 1988).          As a result, this Court issued an Order, dated

December 28, 2018, remanding the matter to the trial court to hold a Grazier

hearing, and ordering the trial court to submit a supplemental record

containing the September 11, 2018 Order denying Nottingham’s post-

sentence Motion. By Order dated January 18, 2019, the trial court indicated

that it convened for a Grazier hearing, determined that Nottingham did not

wish to waive his right to counsel, and forwarded a supplemental record to

this Court for our appellate review.5

       On August 9, 2019, Nottingham’s counsel filed a court-ordered Concise

Statement of Matters Complained of on Appeal. On September 13, 2019, the

trial court determined that counsel had abandoned Nottingham, and appointed

new counsel to represent him in his appeal.           On November 12, 2019,

Nottingham’s new Counsel filed a Motion to Withdraw from representation,

and an accompanying brief pursuant to Anders and Santiago.




____________________________________________


5 We note that, in the record our December 28, 2018 Order instructed the trial
court to include a copy of the September 11, 2018 Order denying
Nottingham’s post-trial Motion; the trial court failed to do so. Because the
failure to include a copy of the Order does not meaningfully impede our
appellate review, we will review Nottingham’s claims on the merits.

                                           -4-
J-S02037-20



       In the Anders Brief, Counsel presents the following issues for our

review:

       I.      Whether an application to withdraw as counsel should be
               granted[,] where counsel has investigated the possible
               grounds for appeal and finds the appeal frivolous[?]

       II.     Whether the trial court erred by imposing a state sentence
               consecutive to [Nottingham’s] other state sentences[?]

       III.    Whether the verdict was against the weight of the
               evidence[?]

       IV.     Whether the trial court erred in failing to declare a
               mistrial[?]

Anders Brief at 7.6

       We may not address the merits of the issues Nottingham raises on

appeal       without   first   reviewing   counsel’s   request   to   withdraw   from

representation. Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa. Super.

2005).

       Prior to withdrawing as counsel on a direct appeal under Anders,
       counsel must file a brief that meets the requirements established
       by our Supreme Court in Santiago. The brief must[]

               (1) provide a summary of the procedural history and
               facts, with citations to the record;

               (2) refer to anything in the record that counsel
               believes arguably supports the appeal;

               (3) set forth counsel’s conclusion that the appeal is
               frivolous; and

____________________________________________


6Because Counsel’s ability to withdraw is a threshold issue to our review, we
will not directly address this question further.

                                           -5-
J-S02037-20


              (4) state counsel’s reasons for concluding that the
              appeal is frivolous. Counsel should articulate the
              relevant facts of record, controlling case law, and/or
              statutes on point that have led to the conclusion that
              the appeal is frivolous.

       Santiago, 978 A.2d at 361. Counsel also must provide a copy of
       the Anders brief to [her] client. Attending the brief must be a
       letter that advises the client of his right to [] “(1) retain new
       counsel to pursue the appeal; (2) proceed pro se on appeal; or
       (3) raise any points that the appellant deems worthy of the court’s
       attention in addition to the points raised by counsel in the Anders
       brief.” Commonwealth v. Nischan, 928 A.2d 349, 353 (Pa.
       Super. 2007), appeal denied, 594 Pa. 704, 936 A.2d 40 (2007).

Commonwealth v. Orellana, 86 A.3d 877, 879-80 (Pa. Super. 2014). After

determining that counsel has satisfied the technical requirements of Anders

and Santiago, this Court must then “conduct a simple review of the record to

ascertain if there appear on its face to be any arguably meritorious issues that

counsel, intentionally or not, missed or misstated.”       Commonwealth v.

Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en banc).

       Here, counsel’s Motion to Withdraw states that she has made a

conscientious examination of the record and believes that Nottingham’s

appeal is frivolous. The Petition states that counsel informed Nottingham of

her intention to withdraw, provided Nottingham with a copy of the Petition

and the Anders Brief, and advised him of his right to retain new counsel, or

to proceed pro se to raise any points he believes are worthy of this Court’s

consideration.7 Finally, counsel’s Anders Brief substantially complies with the


____________________________________________


7We note that Nottingham proceeded to file several pro se responses to
Counsel’s Anders Brief, which were submitted for this Court’s consideration.

                                           -6-
J-S02037-20



requirements in Santiago.     Accordingly, we next conduct a review of the

issues raised by Nottingham, and of the record, to ensure that no issues of

arguable merit have been missed or misstated. See id.

      Nottingham first challenges the discretionary aspects of his sentence.

He argues that the trial court, in imposing its sentence of twelve to sixty

months in prison, to be served consecutively with his pre-existing sentences,

failed to appropriately consider all of the relevant factors and circumstances.

Anders Brief at 17.     Specifically, he argues that the court should have

considered that he was serving another prison sentence at the time the instant

sentence was imposed, and that the perjury case arose from the same

proceedings and circumstances that led to his other sentence. Id. In support,

Nottingham argues that the Commonwealth offered him a concurrent

sentence, rather than the consecutive sentence that the trial court imposed.
Id.

      We approach Nottingham’s arguments mindful that the right to appeal

a challenge to the discretionary aspects of a sentence is not absolute.

Commonwealth v. Williams, 787 A.2d 1085, 1087 (Pa. Super. 2001).

      [T]o reach the merits of a discretionary sentencing issue, we must
      determine: (1) whether the appellant has filed a timely notice of
      appeal; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, See
      Pa.R.Crim.P. 720; (3) whether the appellant’s brief has a fatal
      defect, [s]ee Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is
      inappropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).




                                     -7-
J-S02037-20
Id. at 1087-88 (citing Commonwealth v. Petaccio, 764 A.2d 582 (Pa.

Super. 2000)).

       Nottingham’s argument, in short, is an excessiveness claim.           At the

outset, we observe that Nottingham’s brief appears to substantially comply

with the above requirements.8           As a result, our review turns to whether

Nottingham has raised a substantial question.

       A court’s exercise of discretion in imposing a sentence concurrently or

consecutively      does     not    ordinarily    raise   a   substantial   question.

Commonwealth v. Mastromarino, 2 A.3d 581, 587 (Pa. Super. 2010).

Rather, the imposition of consecutive rather than concurrent sentences will

present a substantial question in only “the most extreme circumstances, such

as where the aggregate sentence is unduly harsh, considering the nature of

the crimes and the length of imprisonment.” Commonwealth v. Lamonda,

52 A.3d 365, 372 (Pa. Super. 2012).              However, “an excessive sentence

claim—in conjunction with an assertion that the court failed to consider

mitigating factors—raises a substantial question.”             Commonwealth v.

Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014). Additionally:


____________________________________________


8 We note that Nottingham failed to include a separate Pa.R.A.P. 2119(f)
statement in his Anders brief. While ordinarily, a Rule 2119(f) statement is
a prerequisite for our review, this Court has previously reviewed the
underlying matter where counsel files an Anders brief without a separate Rule
2119(f) statement. See Commonwealth v. Ziegler, 112 A.3d 656, 661 (Pa.
Super. 2015). As a result, we do not consider counsel’s failure to include a
Rule 2119(f) statement in the Anders brief as precluding our review of
whether Nottingham’s issue is frivolous.

                                           -8-
J-S02037-20


      In determining whether a substantial question exists, this Court
      does not examine the merits of whether the sentence is actually
      excessive.    Rather, we look to whether the appellant has
      forwarded a plausible argument that the sentence, when it is
      within the guideline ranges, is clearly unreasonable.
      Concomitantly, the substantial question determination does not
      require the court to decide the merits of whether the sentence is
      clearly unreasonable.

Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa. Super. 2013).

      Based on our review, we conclude that Nottingham’s challenge to the

imposition of consecutive sentences as excessive, together with his claim that

the trial court failed to consider the mitigating factors of his current service of

sentence,   the   circumstances     from   which    this   case   arose,   and   the

Commonwealth’s offer of a concurrent sentence, presents a substantial

question. As a result, we grant Nottingham’s petition for allowance of appeal

and address the merits of his claim.

      Our standard of review is well settled:

      [s]entencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. An abuse of discretion is
      more than just an error in judgment and, on appeal, the trial court
      will not be found to have abused its discretion unless the record
      discloses that the judgment exercised was manifestly
      unreasonable, or the result of partiality, prejudice, bias, or ill-will.

Commonwealth v. Cunningham, 805 A.2d 566, 575 (Pa. Super. 2002)

(citations omitted). Additionally, our Supreme Court has stated:

      [w]here pre-sentence reports exist, we shall continue to presume
      that the sentencing judge was aware of the relevant information
      regarding the defendant’s character and weighed those
      considerations along with mitigating statutory factors. A pre-
      sentence report constitutes the record and speaks for itself. In
      order to dispel any lingering doubt as to our intention of engaging

                                       -9-
J-S02037-20


      in an effort of legal purification, we state clearly that sentencers
      are under no compulsion to employ checklists or any extended or
      systematic definitions of their punishment procedure. Having
      been fully informed by the pre-sentence report, the sentencing
      court’s discretion should not be disturbed. This is particularly true,
      we repeat, in those circumstances where it can be determined that
      the judge had any degree of awareness of the sentencing
      considerations, and there we will presume also that the weighing
      process took place in a meaningful fashion.

Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988).

      At sentencing, the trial court reviewed Nottingham’s existing sentence,

as well as his pre-sentence investigation report. See N.T., 6/26/18, at 2-8.

Nottingham testified under oath at the sentencing hearing, where he brought

to the trial court’s attention, at length, many of the same issues of fact—both

related to the instant perjury conviction and the prior firearms conviction—

and repeatedly professed his innocence. Id. at 9-16. Nottingham’s counsel

specifically requested that the trial court impose a concurrent sentence, given

the circumstances and the fact that Nottingham was already serving his

sentence for the firearms conviction. Id. at 14-15.    The Commonwealth

requested a term of 18 to 60 months in prison, to be run consecutive. Id. at

17-18. Finally, the trial court fashioned its sentence, and reasoned as follows:

      Mr. Nottingham, since I was part of your earlier sentence, which
      was just recently affirmed by the Superior Court, I’m familiar with
      the circumstances of the underlying case. It’s never a good thing
      when perjury charges have to be filed against an individual
      because what that’s alleging is that you’re lying in a material
      portion of a charge which was filed against you, which is absolutely
      your right to go to trial, absolutely your right to go to trial on the
      other charges which were filed against you. I disagree with the
      Commonwealth in the length of the sentence, but I also disagree
      with your attorney because this is a crime that’s obstruction of the
      administration of justice type crime.            To sentence you

                                     - 10 -
J-S02037-20


      concurrently would send the wrong message to the universe that
      it’s okay to lie under oath. The jurors found that you lied under
      oath.

                                       ***

      And that’s absolutely your right to believe [that Nottingham did
      not lie], but I’m basing what I’m doing on the results of the jury
      that had the opportunity to observe you in open court. This is not
      a conversation, Mr. Nottingham.

                                       ***

      So what I’m going to do is I’m going to sentence you to a 12 to
      60 month sentence. It’s going to run consecutive to the sentences
      that you’re currently serving[.]
Id. at 18-19.

      We conclude that the trial court ably explained its decision for imposing

Nottingham’s consecutive sentences, personally recalled Nottingham’s earlier

trials and the circumstances surrounding his testimony, and took great time

and effort to consider Nottingham’s testimony at sentencing and to explain to

Nottingham both the legal bases for the trial court’s rulings, as well as the

rules of criminal and appellate procedure. Thus, Nottingham’s claim that the

court failed to consider all of the relevant factors is meritless. The trial court

was free to impose a consecutive sentence for perjuring himself as he

mounted his defense in his earlier trials, and we see no abuse of discretion in

the trial court’s imposition of sentence.

      Next, Nottingham argues that his guilty verdict for perjury was against

the weight of the evidence. He asserts that the trial court could not have

convicted him of perjury because the Commonwealth failed to prove beyond



                                      - 11 -
J-S02037-20



a reasonable doubt that Nottingham knowingly made false statements

regarding his possession of the firearm. Anders Brief at 18.

      Though Nottingham’s argument appears on its face to be regarding the

weight of the evidence, it appears to actually be a sufficiency claim.

      A claim challenging the sufficiency of the evidence is a question of
      law. Evidence will be deemed sufficient to support the verdict
      when it establishes each material element of the crime charged
      and the commission thereof by the accused, beyond a reasonable
      doubt. Where the evidence offered to support the verdict is in
      contradiction to the physical facts, in contravention to human
      experience and the laws of nature, then the evidence is insufficient
      as a matter of law. When reviewing a sufficiency claim the court
      is required to view the evidence in the light most favorable to the
      verdict winner giving the prosecution the benefit of all reasonable
      inferences to be drawn from the evidence.

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000) (explaining the

distinction between a sufficiency of the evidence claim and a weight of the

evidence claim) (citations omitted). In reviewing a sufficiency challenge, a

court determines whether the evidence, viewed in the light most favorable to

the verdict winner, is sufficient to enable the fact-finder to find every element

of the crime beyond a reasonable doubt. Commonwealth v. Jackson, 924
A.2d 618, 620 (Pa. 2007).

      The Crimes Code defines perjury, in pertinent part, as follows:

      (a) Offense defined.--A person is guilty of perjury, a felony of
      the third degree, if in any official proceeding he makes a false
      statement under oath or equivalent affirmation, or swears or
      affirms the truth of a statement previously made, when the
      statement is material and he does not believe it to be true.

      (b) Materiality.--Falsification is material, regardless of the
      admissibility of the statement under rules of evidence, if it could

                                     - 12 -
J-S02037-20


      have affected the course or outcome of the proceeding. It is no
      defense that the declarant mistakenly believed the falsification to
      be immaterial. Whether a falsification is material in a given factual
      situation is a question of law.

                                      ***

      (f) Corroboration.--In any prosecution under this section,
      except under subsection (e) of this section, falsity of a statement
      may not be established by the uncorroborated testimony of a
      single witness.

18 Pa.C.S.A. § 4902.

      The crime of perjury is not synonymous with “false testimony.” In
      order to constitute the crime of perjury several elements must be
      present, among which is the requirement that the false testimony
      must have been material to the proceeding at which it was made.
      The issue as to whether false testimony is material to the
      proceeding is a question of law. A false statement, made under
      oath, is material if it could have affected the course or outcome of
      the proceeding. Materiality is to be determined as of the time that
      the false statement was made. Furthermore, the test of the
      materiality of a false statement is whether it can influence a fact-
      finder, not whether it does. The fact that the false testimony was
      unnecessary to accomplish the end in view will not render it
      immaterial.

Commonwealth v. Lafferty, 419 A.2d 518, 521-22 (Pa. Super. 1980)

(citations   omitted;   paragraphs   combined;    some    quotations   omitted).

Accordingly, the elements of perjury are established if: (1) in an official

proceeding; (2) under oath or affirmation to tell the truth; (3) the defendant

made a false statement knowing it to be false; and (4) the statement was

material to the matter then at issue. Id.

      Upon our review of the record, we conclude that there was sufficient

evidence to demonstrate that Nottingham knowingly made false statements

under oath; the statements were material; and the statements were

                                     - 13 -
J-S02037-20



corroborated. Nottingham argues that, despite his conflicting testimony, his

denial that he possessed the firearm at trial was based on his belief that the

specific firearm placed into evidence was not the same firearm that he

possessed. Anders Brief at 20. Nottingham testified during the Possession

Trial that he had taken possession of the firearm, and indicated that his

possession of the firearm took place after he believed he had paid an attorney

in Florida to expunge his record.      N.T., 6/8/18, at 33.     Nottingham also

testified at his sentencing hearing that he did, in fact, possess the firearm.
Id. at 34-35. During the perjury trial, Nottingham he denied possessing the

firearm on the night of the incident, denied that he ever testified to possession

of the firearm, and argued that the firearm submitted into evidence and shown

in photographs taken at the scene was not the same firearm. Id. at 37-38,

60-61. Finally, Nottingham’s probation officer testified that Nottingham had

made statements indicating that he had possessed the firearm. Id. at 54-56.

      Nottingham’s statements at issue were clearly made during an official

proceeding and were made under oath. Despite Nottingham’s statements to

the contrary, we are compelled to determine that Nottingham did, in fact,

possess the firearm, as he was convicted of persons not to possess and his

conviction was upheld by this court on direct appeal.         See Nottingham,

supra.   Nottingham knew his statements were false, despite his current

contention that the specific firearm depicted in evidence photographs was not

his. Finally, Nottingham’s statements that he did not possess the firearm were

plainly material to the matter at issue of determining his guilt of being a person

                                     - 14 -
J-S02037-20



not permitted to possess firearms. As a result, viewing the evidence in the

light most favorable to the Commonwealth, the evidence presented was

sufficient to establish that the elements of perjury were satisfied and that

Nottingham made false, material statements that he knew to be false, under

oath, during an official proceeding. See Lafferty, supra.

        Finally, Nottingham argues that the trial court erred in failing to declare

a mistrial.    Anders Brief at 21.     At sentencing, Nottingham requested a

mistrial when he was afforded the opportunity to make a statement prior to

the trial court imposing its sentence. Id.   He argued three factors as the

bases for the mistrial: the evidence presented against him was tampered with;

his attorneys were uncooperative with his strategic preferences at trial; and

the trial court improperly allowed jurors to see him in ankle restraints as the

jurors were dismissed to deliberate. Id. at 21-22; see also N.T., 6/26/18, at

9-13.

        Nottingham, notably, did not request a mistrial at any point until he

appeared at his sentencing hearing, even though Nottingham claimed that he

was aware of the issue during the trial. See N.T., 6/26/18, at 13. Because

Nottingham did not properly preserve any issue surrounding the trial court’s

procedure during the dismissal of the jury for deliberations, we are compelled

to find that his argument is waived. See Commonwealth v. Rossier, 135
A.3d 1077, 1086 (Pa. Super. 2016) (en banc) (holding that, in order to provide

trial courts with an opportunity to correct errors at the time they were made,

one must object to errors, improprieties, or irregularities at the earliest

                                       - 15 -
J-S02037-20



possible      stage      of   the   criminal   adjudicatory    process);   see    also

Commonwealth v. Clair, 326 A.2d 272, 273 (Pa. 1974) (stating that the

defense cannot, without first challenging at trial and preserving on appeal,

complain of trial errors following a guilty verdict).9

         In the final stage of our appellate review, this Court must undertake a

review of the record to determine whether any additional non-frivolous issues

exist. Dempster, 187 A.3d at 272. We have reviewed the record in this case,

including Nottingham’s voluminous pro se correspondence both with this Court

and the trial court.          In Nottingham’s most recent “Motion for Summary

Judgment,” filed with this Court in response to counsel’s Anders brief, he

brings to our attention a variety of issues related to both his perjury conviction

and the previous convictions related to the Possession Trial and the Second

Trial.

         Specifically,    Nottingham     argues—as    he      has   done   consistently

throughout the criminal proceedings following his arrest—that the rifle that

was depicted in photographs taken at the scene was not placed by him; the

crime scene was tampered with by police officers; his attorney and various

other actors of the justice system are acting in concert against him; and that
____________________________________________


9 We note that the basis for Nottingham’s motion for a mistrial at his
sentencing appears to be largely based on evidentiary claims that he has
repeatedly raised and which the trial court rejected, see Nottingham, supra.
Additionally, there appears to be no support in the record for his new claim
regarding the trial court’s conduct in dismissing the jurors. A petition for relief
under the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546, rather than
a motion for a mistrial, would be the appropriate venue for Nottingham to
pursue his claims regarding ineffective assistance of counsel.

                                          - 16 -
J-S02037-20



he is entitled to relief under various provisions of the Pennsylvania and United

States Constitutions. Appellant’s Motion for Summary Judgment, 11/21/19,

at 1-6.   Our review of the issues raised by Nottingham discloses no other

“arguably meritorious issues that counsel, intentionally or not, missed or

misstated.” Dempster, 187 A.3d at 272. As such, we grant counsel’s Petition

to Withdraw, and affirm the judgment of sentence.

      Petition to Withdraw granted. Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/24/2020




                                     - 17 -